Per Curiam. Motion for writ of habeas corpus, by agreement of counsel for the parties is considered and treated as an appeal. A stay of execution of sentence is granted upon the posting of a $2,500 bond approved by the clerk of this court. The trial court’s restraining order of May 23, 1985 is not stayed and shall remain in full force and effect. The preparation of the record, transcripts and briefs shall be expedited by counsel in accordance with Rule 16. Purtle and Newbern, JJ., not participating.